 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LYNNE KEMMER,                                              No. 1:19-cv-00116-AWI-SKO
12                            Plaintiff,
13             v.                                                   ORDER DIRECTING THE CLERK OF
                                                                    THE COURT TO CLOSE THE CASE
14       USAA SAVINGS BANK,
                                                                    (Doc. 19)
15                            Defendant.
16

17
              On August 28, 2019, the parties filed a joint stipulation dismissing the action with
18
     prejudice.1 (Doc. 19.) In light of the parties’ stipulation, this action has been terminated, see Fed.
19
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
20
     //
21
     //
22
     1
23     The parties also requested, in their Notice of Settlement, that the Court “retain jurisdiction for sixty (60) days for any
     matters related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.” (Doc. 17 at
24   1.) On August 26, 2019, the Court allowed the parties sixty days in which to complete the settlement and file
     dispositional documents requesting the dismissal of the action, and vacated all other deadlines. (Doc. 18.) To the
     extent the parties request that the Court retain jurisdiction beyond the dismissal of the case, the Court in its discretion
25   denies the parties’ request. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381–82 (1994); Camacho
     v. City of San Luis, 359 F. App’x 794, 798 (9th Cir. 2009). Cf. California Sportfishing Prot. All. v. Agric. Mgmt. &
26   Prod. Co., Inc., No. 2:14-cv-02328-KJM-AC, 2016 WL 4796841, at *1 (E.D. Cal. Sept. 14, 2016) (noting that “the
     court in its discretion typically declines to maintain jurisdiction to enforce the terms of the parties’ settlement
27   agreement,” but making “an exception” and retaining jurisdiction where the parties “engaged in significant settlement
     discussions with the assigned magistrate judge prior to ultimately settling according to terms of their Consent
28   Agreement.”).
 1   been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

 2
     IT IS SO ORDERED.
 3

 4   Dated:    September 2, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
